          Case 19-71146-AKM-13                      Doc   Filed 02/11/20        EOD 02/11/20 15:38:36                    Pg 1 of 11

Fill in this information to identify the case

Debtor 1 Gary R. Lough AKA Gary Richard Lough

Debtor 2 Melissa D. Lough AKA Lisa Diane Lough, AKA Melissa Diane Lough
(Spouse, if filing)

United States Bankruptcy Court for the: SOUTHERN District of INDIANA
                                                                            (State)
Case number 19-71146


Official Form 410S1
Notice of Mortgage Payment Change                                                                                               12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor's principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a
supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
                               MTGLQ Investors, LP, by and through its
                               mortgage servicing agent Rushmore Loan
Name of creditor               Management Services, LLC,                              Court claim no. (if known)            4
                                                                                      Date of payment change
Last four digits of any number                                                        Must be at least 21 days after date of        4/3/2020
you use to identify the debtor's                                                      this notice
account:                                6674
                                                                                      New total payment:
                                                                                      Principal, interest, and escrow, if any       $608.22
Part 1:           Escrow Account Payment Adjustment

  1.   Will there be a change in the debtor's escrow account payment?
           No
           Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law.
           Describe the basis for the change. If a statement is not attached, explain why:


           Current escrow payment:         $30.74         New escrow payment:    $34.08

Part 2:           Mortgage Payment Adjustment
  2.   Will the debtor's principal and interest payment change based on an adjustment to the interest rate in the debtor's variable-rate
       note?
           No
           Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is
           not attached, explain why:


           Current interest rate:                              %          New interest rate:                                    %

           Current principal and interest payment: $                      New principal and interest payment: $

Part 3:           Other Payment Change




19-044581_TMW
         Case 19-71146-AKM-13               Doc      Filed 02/11/20         EOD 02/11/20 15:38:36            Pg 2 of 11

 3.   Will there be a change in the debtor's mortgage payment for a reason not listed above?
         No
         Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification
         agreement. (Court approval may be required before the payment change can take effect)

         Reason for change:

         Current mortgage payment: $                                   New mortgage payment: $




19-044581_TMW
            Case 19-71146-AKM-13                         Doc   Filed 02/11/20       EOD 02/11/20 15:38:36       Pg 3 of 11


Debtor 1        Gary R. Lough AKA Gary Richard Lough                                                                          Case
number (if known) 19-71146
           First Name                      Middle Name         Last Name



Part 4:             Sign Here

 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone
 number.
 Check the appropriate box.
          I am the creditor.
          I am the creditor's authorized agent.

 I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my
 knowledge, information, and reasonable belief.

 X    /s/Stephen R. Franks                                                  Date     02/11/2020
     Signature

 Print:                  Stephen R. Franks                                  Title    Attorneys for Creditor

 Company                 Manley Deas Kochalski LLC

 Address                 P.O. Box 165028
                        Number             Street

                         Columbus, OH 43216-5028
                        City                        State        ZIP Code

 Contact phone            614-220-5611                                      Email     amps@manleydeas.com




19-044581_TMW
Case 19-71146-AKM-13          Doc      Filed 02/11/20     EOD 02/11/20 15:38:36     Pg 4 of 11




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Notice of Payment Change

was served on the parties listed below via e-mail notification:

   Office of U.S. Trustee, Party of Interest, (Registered address)@usdoj.gov

   Robert P. Musgrave, Chapter 13 Trustee Office, P.O. Box 972, Evansville, IN 47706-0972,
   ecf@chap13evv.com

   Kevin S Kinkade, Attorney for Gary R. Lough AKA Gary Richard Lough and Melissa D.
   Lough AKA Lisa Diane Lough, AKA Melissa Diane Lough, Kinkade & Associates, P.C., 123
   NW 4th St Ste 201, Evansville, IN 47708, kinkadeassociates@hotmail.com


and on the below listed parties by regular U.S. mail, postage prepaid on February ___,
                                                                                   11 2020:

   Gary R. Lough AKA Gary Richard Lough and Melissa D. Lough AKA Lisa Diane Lough,
   AKA Melissa Diane Lough, 2598 W County Road 200 South, Petersburg, IN 47567

   Gary R. Lough AKA Gary Richard Lough and Melissa D. Lough AKA Lisa Diane Lough,
   AKA Melissa Diane Lough, 2598 W County Road 200 S, Petersburg, IN 47567


                                                      /s/Stephen R. Franks




19-044581_TMW
                         Case 19-71146-AKM-13               Doc      Filed 02/11/20        0123
                                                                                           EOD4350267 6849 15:38:36
                                                                                                 02/11/20    044 1273
                                                                                                                    8 59866128
                                                                                                                    Pg   of 11
                             
                             !"#"$%&&''(
                             )*+,-./0-
                                                                                           áâãäåæ åçè                                éêëêìíî
 YYY 011 016849 044 1273841 8 9682026612
     017420136 45056121 2346596509674 96
 YYY
 YYY
 YYY
                 ïðñò äóôõö÷ø íëùîíîëëíú
           RedactedRedactedRedacted
                                                                                           16  1221550561238084 11 86
                    çòñûüýþý ÿñ0öø ù121í2îùîù
 YYY                                                                                       !789)         é3íúì1ú
                         4567 8 49                                                         :9;<!=         éêùìê1
                          7 49                                                      >7879        éêìíí
                           9  978  6                                          #78! !=        éìùù
                         6  5 !"#"$!                                            $=9<,!=     éìùù
                                                                                           #                          éìùù
                    RedactedRedacted                                                       2 201 12215505612         éëù%ìîî
                                                                                           16 5056126446423?670266 ùú2ùê2îùîù

                  @ABCABBADEBF GHCIHJBKLMNO ABCABBADEBF DPAFEQECMPIFCEEHQGFNPIBREQ GH
                  CIHJBKLMNOSMPGFGFIHGH@ABTIMGAHIU FMIMETEHM IHQGMGFHAMIHIMMETLMMANAUUENMIQECMV
                  LUEIFEHAMEMPIMEWEHG@OAKBQECMPIFCEEHQGFNPIBREQ GHCIHJBKLMNO IHQOAKIBEHA
                  UAHREBLEBFAHIUUO UGICUEAHMPEQECMSMPEUEHQEB TIOSGHINNABQIHNE DGMPILLUGNICUE UIDS
                  LKBFKEGMFBGRPMFMA@ABENUAFE AHMPELBALEBMO FENKBGHR MPEQECMV
          7898=X< "Y9Z97=X8 
         8%9>77="[<\9\9X  ]9\")X=:
         98=*78<+^7*!"#"$%&&''(*)*+,
         -./0-* 8888_X0_```_&'(_/a''"
         3bcdeefebcghiicjkjlemcdjnopmncgchneqjcghinpmgqebcrspkemrejbthnq cdeq htcdeetteucjfeomcehtmbgudmbvejbghinpmgqebcw
                                       011 016849 044 1259 x64231 4 92264 313 5609
         [X=< 9 =\97=79\9X  "
                             !,y;z[[#                            !,y;z[{#                            ;+#Y ,++#|z[
                          ;+#Y ,++#|z[                           ;+#Y ,++#|z[                               $,,z+;
Redacted                                                               !#};+[;^       ;~|);^
Redacted           
                                                                                                        é1&ëì%1'        é13úìù3
 ¡¢£¤¥¦§¤̈©ª«




Redacted
Redacted
                   ç() îù             éêùìê1                   é1%úìêë                                                 éê3ùì%ë'          éùìùù *
Redacted
                   +çæ îù             éêùìê1                                                                           éêîùì33'         éêùìê1
Redacted
                   ,ãä îù             éêùìê1                                                                           éî&ùìîú'         éëùìëî
                   ,ãï îù             éêùìê1                                                                           éî3&ì&ê'         é&ùì&ê
Redacted

                   çã- îù             éêùìê1                                                                           éîî&ìëî'        é1î1ìîú
Redacted
Redacted
                   ./( îù             éêùìê1                                                                           é1&&ìê1'        é131ì33
                   âáå îù             éêùìê1                   é1í&ìêë                                                 éêú%ìêë'          éîì3ù
                   äâ0 îù             éêùìê1                                                                           éê1%ìù3'         éêîì%1
                   ÿ/á îù             éêùìê1                                                                           éî%íìíú'         éëêì1î
                   ,çä î1             éêùìê1                                                                           éî3íìúê'         é&êìúê
                   1/2 î1             éêùìê1                                                                           éîîíì1î'        é1îêìíú
                   +ç) î1             éêùìê1                                                                           é1&ëì%1'        é13úìù3
                  3456789:;< 9=>?@;8:;6 A?B =?75: ?C DEFGHIJKH L56;> :M; N?>:O9O; 8?5:>98:P <:9:; ?>C;6;>9A A9BP:M; A?B;<: N?5:MAQ
                  R9A958; <M?SA6 5?:;T8;;6         DHGGH UM; 67CC;>;58; R;:B;;5 :M; =>?@;8:;6 A?B =?75: 956 :M; 9N?S5:>;VS7>;6 7< DWEFHXXKH
                  UM7< 7< :M; <M?>:9O;H


                        ¬­®¯°®±®®²³´µ°°³¯³®¶®·³¸¹º»¹¶²¯ºµ°¹·¼µ³´³´®¯»³½¯­¯»³µ¾µ³¿µ·¿¹½º¯»»¹½·³¯³³´®®·À¹¸³´®·®Á³®°»º¹¼¯»»¹½·³µ·Â»¹¶²½³¯³µ¹·¿®¯ºÃ
                  ÄÅÆÇÄÈÉÈÊËÌÍ ÎÏÎÐÑÈÄÈ ÄÏÒÄÊÎÆÉÈ ÆÇÎÆÆÇÉËÉÄÈÎÈÓËÔÐÓÈÕÄÆÖÎÑÏÌÆÖÉÎÏÆÇÎÆÑÌÓÎËÉ
                  ÉÏÆÄÆÐÉÒ ÆÌËÉÊÉÄ×ÉÎËÉÆÓËÏ ÌÅÆÇÎÆÈÓËÔÐÓÈØÆÇÄÈÎÏÎÐÑÈÄÈ ÍÎÈÊÎÐÊÓÐÎÆÉÒ ÙÎÈÉÒÌÏÎÏ
                  ÎÈÈÓÖÔÆÄÌÏ ÆÇÎÆÆÇÉÎÊÊÌÓÏÆÄÈÊÓËËÉÏÆÎÊÊÌËÒÄÏÚ ÆÌÆÇÉÆÉËÖÈÌÅÆÇÉÏÌÆÉÎÏÒ
                  ÖÌËÆÚÎÚÉÛÒÉÉÒ ÌÅÆËÓÈÆØÄÅÆÇÉÎÊÊÌÓÏÆÄÈÙÉÇÄÏÒÕÄÏÒÉÅÎÓÐÆÕÌËÄÏÙÎÏÜËÓÔÆÊÑÕÆÇÄÈÎÏÎÐÑÈÄÈ
                  ÖÎÑÏÌÆËÉÅÐÉÊÆÆÇÉÊÓËËÉÏÆÈÆÎÆÉÌÅÆÇÉÎÊÊÌÓÏÆÌËÆÇÉÆÉËÖÈÌÅÎÙÎÏÜËÓÔÆÊÑ ÔÐÎÏØÄÅ
                  ÆÇÉËÉÎËÉÉÏÌÓÚÇÅÓÏÒÈÄÏÆÇÉÉÈÊËÌÍ ÎÊÊÌÓÏÆÎÏÒÆÇÉÈÓËÔÐÓÈÄÈÝÞßÌËÚËÉÎÆÉËÕÆÇÎÆ
                  ÈÓËÔÐÓÈÍÄÐÐÙÉÖÎÄÐÉÒÆÌÑÌÓÍÄÆÇÄÏàßÒÎÑÈÕÔËÌ×ÄÒÉÒ ÆÇÉÎÊÊÌÓÏÆÄÈÊÓËËÉÏÆÓÏÒÉËÆÇÉ
                  ÆÉËÖÈÌÅÆÇÉÏÌÆÉÎÏÒÖÌËÆÚÎÚÉÛÒÉÉÒ ÌÅÆËÓÈÆØ
       Case 19-71146-AKM-13            Doc     Filed 02/11/20      EOD 02/11/20 15:38:36          Pg 6 of 11
Redacted
  !"#$% &'()&)''&*                                                 !#%+,- . /012
               344536 789:;< 399;54= >?896;85:7 8=3=7@74= A 399;54= B?8=;:C
DEFG FG GHH#!#H I JHKJHFLFHM F HE# #GJ$N JJ H I$! OOP)(OQ HE$ RE (SP)()(T GHM#$UG V$W#JHFG $#
#XH H HE# JHKJHFLFHMT DE# !GH $#J#H !$HRR# VM!#HNG Y'((TZS I NEFJE Y)'T'Q N#H H HE# #GJ$N
JJ H [ HE# $#!F[#$ I Y\&*TO* N#H HN$[G HE# !$HRR# KT - GH#$FG] ^_`F[FJH#G [FII#$#J# "#HN##
V$W#JH#[ [FG" $G#!#H [ JHKJHFLFHMT
                012345647 85698                  012345647 85698              74 51062          012345647         85698

                                                                                        abcbb      adefcggh
 ijk lb                    almgcbno                                                                 abcbb      aldmclph
 qrs lb                     agbcpgo                                                                 abcbb      allpcdeh
 tju lb                     agbcpgo                                                                 abcbb      afvncmfh
/wxy D2+, zxy+/.{- -..+D+/-          YT(( |-, .xz/,+Dx. +D/ D2x x,}y/| -}}/0D ~/y +Dxyx,D / x,}y/|T
DE# JHKKN#GH !HEKM "KJ# NG K#GG HE         YT((T DE# FH#!G NFHE GH#$FG]  HE# JJ H EFGH$M !M
#XVKF HEFG{FIM N K[ KF]# I$HE#$ #XVKHF{ VK#G# JKK $ HKKI$##  !"#$% OZZZ\(*'&((T
      Case 19-71146-AKM-13   Doc   Filed 02/11/20   EOD 02/11/20 15:38:36   Pg 7 of 11




000
000
000
000

000
Case 19-71146-AKM-13   Doc   Filed 02/11/20   EOD 02/11/20 15:38:36   Pg 8 of 11
      Case 19-71146-AKM-13   Doc   Filed 02/11/20   EOD 02/11/20 15:38:36   Pg 9 of 11




000
000
000
000
000

000
Case 19-71146-AKM-13   Doc   Filed 02/11/20   EOD 02/11/20 15:38:36   Pg 10 of 11
Case 19-71146-AKM-13         Doc      Filed 02/11/20   EOD 02/11/20 15:38:36     Pg 11 of 11




                 P.O. Box 55004                        ANTICIPATED ESCROW ACCOUNT DISBURSEMENTS
                 Suite 100
                 Irvine, CA 92619

                 www.rushmorelm.com




 FOR BORROWERS IN BANKRUPTCY OR BORROWERS WHOSE DEBT HAS BEEN
 DISCHARGED IN BANKRUPTCY, THIS IS AN INFORMATIONAL STATEMENT AND IT IS
 NOT AN ATTEMPT TO COLLECT A DEBT. PLEASE NOTE THAT EVEN IF YOUR DEBT
 HAS BEEN DISCHARGED IN BANKRUPTCY AND YOU ARE NO LONGER PERSONALLY
 LIABLE ON THE DEBT, THE LENDER MAY, IN ACCORDANCE WITH APPLICABLE LAY,
 PURSUE ITS RIGHTS TO FORECLOSE ON THE PROPERTY SECURING THE DEBT.


 IF THIS ESCROW ANALYSIS INDICATES THAT THERE IS A SURPLUS, IT MAY NOT MEAN
 THAT YOU ARE ENTITLED TO RECEIVE A RETURN OF THAT SURPLUS. THIS ANALYSIS
 WAS CALCULATED BASED ON AN ASSUMPTION THAT THE ACCOUNT IS CURRENT
 ACCORDING TO THE TERMS OF THE NOTE AND MORTGAGE/DEED OF TRUST. IF THE
 ACCOUNT IS BEHIND, IN DEFAULT, OR IN BANKRUPTCY, THIS ANALYSIS MAY NOT
 REFLECT THE CURRENT STATE OF THE ACCOUNT OR THE TERMS OF A BANKRUPTCY
 PLAN. IF THERE ARE ENOUGH FUNDS IN THE ESCROW ACCOUNT AND THE SURPLUS IS
 $50 OR GREATER, THAT SURPLUS WILL BE MAILED TO YOU WITHIN 30 DAYS, PROVIDED
 THE ACCOUNT IS CURRENT UNDER THE TERMS OF THE NOTE AND MORTGAGE/DEED OF
 TRUST.

 *If there is an amount listed in the “Actual” column under Payments To Escrow Account on
 Page 2 above, then this is the assumption that was made and indicates the amount that
 would have been paid into escrow for a contractually current loan. This number does not
 represent payments that were actually made by you. As discussed above, these escrow
 calculations are calculated based on an assumption that the account would be current
 according to the terms of the note and mortgage/deed of trust.
